DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Amendment
This action is in response to the communications and remarks filed on 07/29/2022. Claims 1-7, 9-14, and 16-20 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Applicant' s Amendments necessitated a new ground of rejection; accordingly, Applicant' s arguments see pages 7-10 of remarks, filed 07/29/2022, with respect to amended independent claims 1, 8, and 15 (Wan et al, hereinafter (“Wan”), US PG Publication (20050237948 A1), in view of Rosenshine, US PG Publication (20150117624 A1) have been considered but are moot in view of the new ground of rejections Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), WIPO Patent Application (WO 2013126759 A2)  applied below. 
Acknowledgement to applicant’s amendment to claims 1 and 3 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 1 and 3 is hereby withdrawn.
Acknowledgement to applicant's amendment to claims 2-7, 9-14, and 16-20 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claims 2-7, 9-14, and 16-20 is hereby withdrawn.
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Final Office Action mailed 04/29/2022. Further, the terminal disclaimer has been held in abeyance per Applicant’s request. Examiner maintains the Double Patenting rejection.

Applicants’ arguments in the instant Amendment, filed on 07/29/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “ The art of record does not teach or suggest at least these limitations. Specifically, according to Wan the "hash value" is calculated at the node to which it identifies, See Wan at 0022 ("The node includes: a transmitter configured to transmit a hash value of the node generated from identification information on the node."). That is, a node in Wan, calculates a hash value for identification information on the node, then transmits it to the other nodes in the ring network that it wished to join. Conversely, Claim 1 recites that the new sensor value is transmitted to the sensor in which it identifies. 
Moreover, since the node of Wan wants to join the ring network it will not have a previous sensor identifier to be replaced. See Wan at 0012 ("As a result, the node 105 can newly join the network constituted by the nodes 101 to 104.). As such, one of ordinary skill in the art would not look to add the alleged teaching of replacing a previous identifier from Rosenshine to the newly joined node of Wan. Further, Applicant disagrees that Rosenshine actually teaches the above-mentioned limitation as well. As such, independent claim 1 should be allowable for the reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of independent claim 1.” 
While the Examiner does not agree, respectfully submits that Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), WIPO Patent Application (WO 2013126759 A2) does disclose, as rejected below.
Applicant’s arguments: “Claims 8 and 15 Claims 8 and 15 while different in scope include similar limitations to Claim 1 and should therefore be allowable for the same reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of independent claims 8 and 15.”
Examiner respectfully submits that as claim 1, claims 8 and 15 have difference scopes include similar limitations and the aforementioned in a) applies.
Applicant’s arguments: “Claims 2-7, 9-14 and 16-20 Since independent claims 1, 8 and 15 should be allowable for the reasons asserted above, claims 2-7, 9-14 and 16-20 should also be allowable at least by virtue of their dependency on allowable independent claims and because they contain additional limitations. Therefore, the undersigned representative will not address the arguments with respect to these claims and reserves the right to address these arguments at a later time. 
Accordingly, the Applicant respectfully requests the reconsideration and withdrawal of the 35 U.S.C. §§ 102 and 103 rejections of claims 2-7, 9-14 and 16-20.” 
The Examiner further submits that no further arguments have been presented with respect to dependent claims 2-7, 9-14, and 16-20; as such have been rejected below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. 10,735,283 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both generate new sensor identification (ID) where the incorporated at least one unique attributes and the new sensor ID is based on a fixed-length hash.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), WIPO Patent Application (WO 2013126759 A2).
Regarding currently amended claims 1, 8, and 15, Wurster teaches a method for  ¶0331 and 0333: FIG. 26B illustrates components of an embodiment wireless identity transmitter (WIT) 110 include a microcontroller 2602, memory 2608, and one or more sensors for measuring various conditions and variables.]
receiving, at a sensor configured to capture network data, a new sensor identifier configured to uniquely identify the sensor, wherein the new sensor identifier is generated based on a hash value of at least one attribute associated with the sensor; [Wurster WO 2013126759 A2, ¶0069: WIT may also serve to communicate information (e.g., sensor data) or prompt proximity broadcast receivers to take particular actions. Alternately, the proximity broadcast receivers may transmit the received broadcast message to the central server, which may return instructions or another code to the proximity broadcast receiver to indicate a behavior to be performed. ¶0072: Data from such sensors may be used or stored by proximity broadcast receivers or a central server receiving the data via sighting messages from proximity broadcast receivers. ¶0201: Fig. 16 shows the call flow diagram 1600 illustrates communication between a WIT, a proximity broadcast receiver, and a central server. The broadcast message 802 may be processed by the proximity broadcast receiver and related data may be relayed to the central server as a sighting message 804. In an embodiment, the sighting message 804 may include the broadcast message, identification information of the proximity broadcast receiver and/or the wireless identity transmitter. ¶0219: New identifiers (receiving,  a new sensor identifier configured to uniquely identify the sensor) may be generated periodically or based on certain events, such when a WIT broadcasts an identifier a certain number of times or for a certain time period (e.g., an hour), or after one or more pairings; central server may each have a cryptographically secure pseudo-random number generator algorithm used to generate identifiers (generated based on a hash value of at least one attribute associated with the sensor) on a common time scale so that any given moment, the central server can calculate the identifier being transmitted by a particular WIT.] 
While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, Wurster fails to explicitly teach but Wurster2 teaches incorporating the new sensor identifier to replace a previous sensor identifier, in messages subsequently sent from the sensor. [Wurster2, ¶¶02554-0255: ... in block 2155' the central server may generate and store updated current model payloads for registered wireless identity transmitters. The updated current model payloads may replace the previous current model payloads. ¶¶0308-0311: Fig. 25A illustrates method 2500 for a WIT performing two-way wireless communications where in block 554, the WIT may generate a message including identification information, nonce or counter; if determined at block 562 that the WIT is not available for receiving messages, then WIT continues to WIT 554 to generate a new message to broadcast. ¶¶0313 and 0315: ... the proximity broadcast receiver may transmit the received broadcast message to a central server to ... process, and provide instructions in a return message indicating how the proximity broadcast receiver may respond to the received broadcast message.  ...the wireless identity transmitter may receive messages for delivery from a central server. The message for delivery may direct the WIT to activate sensor units, such as accelerometers, and begin gathering sensor data for incorporation into subsequent broadcast messages].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of  preserving security by synchronizing a nonce or counter between systems of Wurster before him or her by including the teachings of preserving security by synchronizing a nonce or counter between systems of Wurster2. The motivation/suggestion would have been obvious to try incorporating the WIT concatenated message data with identifying information where an incrementing nonce of Wurster with another embodiment of Wurster2 where the WIT subsequently incorporates further sensor data which may include previously generated new identifiers. [Wurster2, ¶¶0219 and 0308-0315].

Regarding currently amended claims 3 and 10, The combination of Wurster and Wurster2 teach claim 1  as described above.
While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, Wurster fails to explicitly teach but Wurster2 teaches wherein the new sensor identifier replaces the ¶¶02554-0255: ... in block 2155' the central server may generate and store updated current model payloads for registered wireless identity transmitters. The updated current model payloads may replace the previous current model payloads.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of  preserving security by synchronizing a nonce or counter between systems of Wurster before him or her by including the teachings of preserving security by synchronizing a nonce or counter between systems of Wurster2. The motivation/suggestion would have been obvious to try incorporating the WIT concatenated message data with identifying information where an incrementing nonce of Wurster with another embodiment of Wurster2 where the WIT subsequently incorporates further sensor data which may include previously generated new identifiers. [Wurster2, ¶¶0219 and 0308-0315].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), WIPO Patent Application (WO 2013126759 A2), in view of Falk et al, hereinafter (“Falk”), US PG Publication (20110158410 A1).

Regarding currently amended claims 2, 9, and 16, The combination of Wurster and Wurster2 teach claim 1  as described above.
While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, the combination of Wurster and Wurster2 fail to explicitly teach but Falk teaches wherein the new sensor identifier is a fixed-length hash value based upon various lengths of the at least one unique attribute. [Falk, ¶¶0059, 0075-0076 and 0086: Fig. 4 receives via transmitting/receiving antenna 11 a unicast message intended for it or a broadcast message, the constant value EANCV. The constant value EANCV is therein reconfigured on all sensor nodes 2; where the new constant value EANCV. ¶¶0099-0100: The NONCE value N employed for encrypting can be created by concatenating bit sequences of different parameters (based upon various lengths of the at least one unique attribute) with the constant value EANCV, for example by concatenating the constant value EANCV with a count value CTR and a transmitting-node address SA. The constant value EANCV (the new sensor identifier is a fixed-length hash value) used for creating NONCE value N having a fixed predefined length calculated with the aid of a hash function.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of  Wurster and Wurster2 before him or her by including the teachings of method for transmitting data between network nodes of Falk. The motivation/suggestion would have been obvious to try incorporating the features of the credential servers identifies a network record based on some information contained with the request and transmit network credentials to the digital device of Wurster with leveraging the fixed-length NONCE of the hash concatenated of Falk. [Falk, ¶¶0071, 0076, 0086, and 0099-0100].

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), WIPO Patent Application (WO 2013126759 A2),, in view of Fein, US PG Publication (20150294212 A1).

Regarding currently amended  claims 4, 11, and 17, The combination of Wurster and Wurster2 teach claim 1  as described above.
While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, the combination of Wurster and Wurster2 fail to explicitly teach but  Fein teaches prior to receiving the new sensor identifier, determining the sensor is installed on a component in a network; [Fein, ¶0149: RFID read can begin process flow by transmitting an interrogation signal to dual-transponder for activation to communication] and 
sending the at least one attribute of the sensor; [Fein, ¶0152: In response to receiving the interrogation signal, the dual-transponder RFID tag may respond by sending NF data; transponder UID.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of  Wurster and Wurster2 before him or her by including the teachings of a dual transponder radio frequency identification of Fein. The motivation/suggestion would have been obvious to try ensure activating transponder communication by sending an interrogation signal [Fein, ¶0149 and 0152].

Regarding currently amended claims 5, 12, and 18, The combination of Wurster and Wurster2 teach claim 1  as described above.
While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, the combination of Wurster and Wurster2 fail to explicitly teach but  Fein teaches prior to receiving the new sensor identifier, sending a first message comprising the at least one attribute from the sensor. [Fein, ¶¶0095 and 0107: interrogation signal received at 906 triggers transponder to be active; involving handshaking of the UID of the RFID reader]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of  Wurster and Wurster2 before him or her by including the teachings of a dual transponder radio frequency identification of Fein. The motivation/suggestion would have been obvious to try ensure activating transponder communication by including the transponders UID with an interrogation signal [Fein, ¶¶0095, 0107, 0149 and 0152].

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al, hereinafter (“Wurster”), WIPO Patent Application (WO 2013126759 A2), in view of Wurster2 et al, hereinafter (“Wurster2”), in view of Fein, US PG Publication (20150294212 A1), in view of Keeni, US PG Publication (20100242084 A1), was submitted by 10/08/2020 IDS.
Regarding currently amended  claims 6, 13, and 19, the combination of Wurster, Wurster2, and Fein teaches claim 5 as described above.
 While Wurster teaches the new sensor identifier [See Wurster, ¶0219: New identifiers]; however, the combination of Wurster and Wurster2 fail to explicitly teach but Fein teaches sending a second message comprising at least the new sensor identifier; [Fein, ¶0151: If a second interrogation signal is transmitted by the first RFID reader and/or second RFID reader, the interrogation signal may be the same or different than the initial interrogation signal transmitted by the first RFID reader.] 
However, the combination of Wurster, Wurster2, and Fein fail to explicitly teach but Keeni teaches in response to the second message being received, a determination is made that the sensor is under an attack. [Keeni, ¶0017: a packet monitor unit that monitors packets transmitted by and received from all nodes connected to the network; ¶0020: access control unit extracts ARP packets containing a source IP-address which exists in the above-mentioned communication permission list from ARP packets received by the above-mentioned packet monitor unit; judges the extracted ARP packets to be attack packets that illegally attempt to block communication if the source MAC-address of the extracted ARP packets is not the same as the MAC-address of the node Ak registered in the above-mentioned communication permission list]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Wurster, Wurster2, and Fein before him or her by including the teachings of a network security monitor apparatus and network security monitor system of Keeni. The motivation/suggestion would have been obvious to try the one-way function genFMAC to detect attack packets attempting to block communications detected [Keeni, ¶0034].

Regarding currently amended  claims 7, 14, and 20, the combination of Wurster, Wurster2, and Fein, and Keeni teach claim 6 as described above.
However, the combination of Wurster, Wurster2, and Fein fail to explicitly teach but Keeni teaches wherein determining the sensor is under the attack is based on a match between the new sensor identifier and the hash value. [Keeni, ¶0038: this invention enables reliable and simple detection of attacks to illegally block communication, by comparing the “false MAC-address” contained in ARP packets that illegally block communication with the value of FMAC; where a hash function for computing the hash value FMAC, may be defined as follows: FMAC=genFMAC(SeedMAC, Time, Secret) The parameter “SeedMac” is the Organizationally Unique Identifier (OUI: Organizationally Unique Identifier) that makes up the first 24 bits of a MAC address (48 bits).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Wurster, Wurster2, and Fein before him or her by including the teachings of a network security monitor apparatus and network security monitor system of Keeni. The motivation/suggestion would have been obvious to try the one-way function genFMAC to detect attack packets attempting to block communications detected [Keeni, ¶0034].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cafarelli et al (10243862 B2) discloses systems and methods for sampling packets in a network flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Primary Examiner, Art Unit 2497